PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/840,418
Filing Date: 13 Dec 2017
Appellant(s): SUNDARAMOORTHY et al.



__________________
Ray A. King
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claim Rejections - 35 USC § 102
Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Correale (US 2007/0033562 A1).
Regarding claim 17, Correale teaches an apparatus, comprising: 
a digital block (Figs. 2a and 4, an IC, [0022], see Figs. 2a and 4 reproduced and annotated below); Appl. No.: 15/840,418Amendment 116 T77991US01 
Page 4 of 8a first power rail positioned inside a first peripheral boundary (Figs. 2 and 4, one of the 4 boundaries of the IC wherein Fig. 2 or Fig. 4 belongs to) of the digital block comprising a first (Fig. 2a, [0027] power mesh, 210 of the third vertical power wire 204 from left; Fig. 4, [0034], power rail portion (1), see below Fig. 4 reproduced and the annotated portion “(1)”), a second (Fig. 2a, the bottom horizontal portion of the third 204, annotated portion “(2)”; Fig. 4 below, annotated portion “(2)”), and a third portion (Fig. 2a, 205 of the third vertical power wire from left; Fig. 4 below, annotated portion “(3)”), the first portion aligned along a first axis, the second portion aligned along a second axis that is parallel to the first axis (Fig. 2a, 210 and (2) are parallel; Fig. 4, (1) and (2) are parallel to each other), the third portion extending only between the first and second portions and connecting the first portion to the second portion (Fig. 2a, 205 is extending only between 210 and (2); Fig. 4, (3) is extending only between (1) and (2)), the third portion and aligned along a third axis that is orthogonal to the first and second axes (Fig. 2a, 205 to 210 and (2); (3) is orthogonal to (1) and (2)), wherein the first, second, and third portions are all within the first peripheral boundary (within the one of the four boundaries of the IC) and are comprised of a single conductor (Fig. 2a, a single conductor 204; Fig. 4, a single conductor (1)-(3)-(2)); 
a second power rail positioned inside a second peripheral boundary of the digital block comprising a fourth (Fig. 2a, “(4)”; Fig. 4, “(4)”), a fifth  (Fig. 2a, “(5)”; Fig. 4, “(5)”), and a sixth portion  (Fig. 2a, 205 of the fourth vertical wire from left; Fig. 4, “(6)”), the fourth portion aligned along a fourth axis, the fifth portion aligned along a fifth axis that is parallel to the fourth axis (portions (4) and (5) are parallel to each other), the sixth portion extending only between the fourth and fifth portions (205 and (6) are extending only between (4) and (5)) and connecting the fourth portion to the fifth portion, the sixth portion and aligned along a sixth axis that is orthogonal to the fourth and fifth axes (205 and (6) are orthogonal to (4) and (5)), wherein the fourth, fifth, and sixth portions are all within the second peripheral boundary (one of the four boundaries of the IC) and are comprised of a single conductor (Fig. 2a, a single conductor 204; Fig. 4, a single conductor (4)-(6)-(5)); and 
a seventh portion (Fig. 2a, “(7)”; Fig. 4, “(7)”) that is aligned along an axis parallel to the third axis (Fig. 2a, (7) is parallel to 205; Fig. 4, (7) is parallel to (3)) and coupled to the second  portion; wherein, the first, second, third, fourth, fifth, sixth, and seventh portions are Fig. 2a, the same vertical layer; Fig. 4, the same horizontal layer). 
    PNG
    media_image2.png
    448
    599
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    996
    870
    media_image3.png
    Greyscale

Regarding claim 19, all the limitations of claim 17 are taught by Correale.
Correale further teaches an apparatus, further comprising an eighth portion that is aligned along an axis parallel to the sixth axis and coupled to the fifth portion (Fig. 4 above, the annotated portion “(8)”; Fig. 2a above, the annotated portion “(8)”).
Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Correale (US 2007/0033562 A1).
Regarding claim 20, all the limitations of claim 17 are taught by Correale.
Correale does not explicitly teach that the first power rail is configured to provide a finite voltage to the digital block, wherein the second power rail is configured to provide the digital block with a ground.
However, Correale further teaches it is typical to have a local and global mesh for each power and ground that must be serviced ([0007] power and ground).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to recognize that the power rails shown in Figs. 2a and 4 of Correale are for both power supply and ground.
(2) Response to Argument
Examiner rejected claim 17 under 35 U.S.C. 102(a)(1) as being anticipated by Correale (US 2007/0033562 A1). Appellant argues that every limitation of claim 17 is not taught by Correale (Appeal Brief, page 7, the first paragraph). 
the first, second and third portions are comprised of a single conductor (Appeal Brief, page 7, the second paragraph). 
Response: With respect to the term “a single conductor”, the application does not provide any specific definition; however, it was well-known in the art that a conductor is a layer of material that can transfer an electrical signal, e.g. a metal or a poly (poly silicon) layer {cf. the description of an integrated circuit (IC) from a layout perspective paragraph [0001] of the specification filed 12/13/2017}.  Appellant describes the invention of claim 17 based on FIG. 2(d) and paragraphs [0013], [0015], [0020], and [0027] of the specification (Appeal Brief, page 5, claim 17, “a first power rail...”). The first, second, and third portions of the first power rail are V1, V2 and P107(2), respectively. The portions V1, V2 and P107(2) are aligned along the axis P1, P2 and H2, respectively (FIG. 2(d) of the application reproduced below).

    PNG
    media_image4.png
    352
    615
    media_image4.png
    Greyscale

	In the Final Rejection submitted 10/08/2021, Examiner rejected the limitation using Fig. 2a, Fig. 4 and related paragraphs of Correale (Final Rejection, page 4; Fig. 2a and Fig. 4 are 


    PNG
    media_image2.png
    448
    599
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    516
    760
    media_image5.png
    Greyscale


With respect to this rejection, Appellant argues that the first, second and third portions in Fig. 4 of Correale are three separate conductive segments (Appeal Brief, page 7, third paragraph). 
Response:  Examiner respectfully disagrees. As shown above in Fig. 4, the portions (1)-(3)-(2) are continuous and are not separate segments. Examiner suspects that Appellant mistakenly considered the separate portions shown by the labels 411, 403, and 402, which clearly are not the portions Examiner quoted. It is also noted that Appellant is silent about the rejection based on Fig. 2 of Correale.

Response:  Examiner respectfully disagrees. The vertical conductor 204 of Fig. 2a is shown by continuing “slash” marks which is intentionally used to represent a single piece of material. The horizontal conductor portions (1)-(3)-(2) in Fig. 4 are also in a single piece of metal represented by the same continuing slash marks. In contrast, the separate portion 403 from 402 in Fig. 4 is clearly represented by a gap denoted by 411 and reverse slash marks on vertical metal pieces 404 and 405. Therefore, Correale clearly distinguished a single piece of material from two pieces of material overlapping from the two-dimensional drawing alone. In addition, the specification of Correale also supports the portions are in a single conductor. The paragraph [0028] describes the portion 205 is displaced from 204 and 210 is an overlap between the two. Paragraph [0029] further describes the approach of Fig. 2a is “sliding” (i.e. stretching) a section of the power wire at one layer (i.e. a single metal layer, Correale [0005]). 
Therefore, with above drawing differences on continuing and separate wires and the descriptive support from the specification of Correale, it is clear and apparent to one having ordinary skill in the art that the wire 204 (210-205-(2)) of Fig. 2a and the wire (1)-(3)-(2) of Fig. 4 are comprised of a single conductor (a metal layer).






Respectfully submitted,
/SEOKJIN KIM/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844 
                                                                                                                                                                                                       /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.